DETAILED ACTION
Claims 1-22 are currently pending in this Office action.  Claims 15-17 are withdrawn as being directed to a non-elected invention.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 04/20/2021, with respect to the rejection(s) of:
claims 1-14 and 18 under 35 U.S.C. 103 as being unpatentable over Baierweck et al. (US 5482985 A); 
claim 19 under 35 U.S.C. 103 as being unpatentable over Baierweck et al. (US 5482985 A) in view of Roth et al. (US 9133322 B2) and Bossennec et al. (US 2007/0270531 A1); and
claim 20 under 35 U.S.C. 103 as being unpatentable over Baierweck et al. (US 5482985 A) in view of Roth et al. (US 9133322 B2)
have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Namely, the previous rejections are withdrawn in light of the amendment limiting the claims by the transitional phrase “consisting of.”  However, upon further consideration, a new ground(s) of rejection is made below.
The nonstatutory provisional double patenting rejections over the claims 16/455268 remain applicable as set forth below.

Specification
The objection to the abstract of the disclosure is withdrawn in light of the amendment correcting the same..

Claim Objections
The previous objections to claims 12-14 are withdrawn in light of applicant’s amendment correcting the same.
Claim 14 is objected to because of the following informalities:  line 3 recites “g/cm3” where the “3” should be in superscript.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The previous rejection of claims 18-20 as being indefinite under 35 U.S.C. 112(b) is withdrawn in light of applicant’s amendment correcting claim 18.

Claim Rejections - 35 USC § 103
Claims 1, 2, 5-12, 14, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gareiss et al. (US 5412017 A).
With respect to claim 1, Gareiss at abstract discloses a thermoplastic molding material prepared by mixing and post-condensing a combination of: A) from 20 to 70 weight percent of a magnesium hydroxide, B) from 0 to 70 weight percent of conventional additives and processing assistants, and C) from 10 to 80 percent by weight of a “polyamide prepolymer.”  Component C) is polyamide.  Col. 3 lines 30-33, Col. 4 lines 4-6.  The composition contains 10 to 35 weight percent of a filler, such as kaolin.  Col. 2 line 66- Col. 3 line 4.  The conventional additives and processing assistants are preferably included up to 40 weight percent and suitably are stabilizers (organic or inorganic), lubricants, mold release agents, plasticizers, dyes, pigment, nucleating agents, UV stabilizers, impact modifiers, and/or fibrous and pulverulent fillers, among others.  Col. 2 lines 38-62.
Gareiss differs from the present claim because it is silent as an R-value of the composition as measured by Byk Gardener Wave Scan meter.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

polyamide compositions having specific amounts of polyamide, surface-treated etchable fillers, minerals, and optional additives, form injection-molding articles that demonstrate both improved aesthetic and mechanical properties without any, or very little, glass fibers present in the polyamide composition. The synergistic combination of components of the polyamide composition improve the surface appearance of injection-molded articles, while providing improved mechanical properties without any glass fibers. It has been found that polyamide compositions including the aforementioned components, improve surface appearance as characterized by the orange peel Rating (R-value), distinctness of image (DOI), longwave, shortwave, and dullness (du), of injection-molded articles.
(emphasis added).
Gareiss similarly teaches a composition for molding containing a polyamide, ethcable filler, semi-structural mineral, and an optional additives in amounts overlapping the presently claimed ranges.
While Gareiss does not directly disclose an R-value of the composition, since each of the claimed components is present and rendered obvious by the teachings of Gareiss, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess an R-value within the presently claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
With respect to claim 2, Gareiss discloses polyhexamethyelneadipamide, polyhexamethyleneazeleamide, polyhexamethylenesebacamide, polyhexamethylenedodecanediamide, polytetrametheyleneadipamide, polycaprolactam, polylaurolactam, and copolymer thereof as C).  Col. 3 lines 38-50.
With respect to claim 5, Gareiss teaches up to 40 weight percent of pigment or plasticizer, or up to one weight percent of lubricant.
With respect to claim 6, Gareiss teaches nigrosine as organic dye and zinc stearate as lubricant.  Col. 2 lines 38-46; Col. 3 lines 7-10.

With respect to claim 8, Gareiss does not require glass fibers in its composition.
With respect to claim 9, Gareiss at discloses kaolin filler.  Col. 3 line 2.
With respect to claim 10, Gareiss differs from the present claim because it is silent as a distinctness of image (DOI) of the composition as measured by Byk Gardner Wave Scan meter.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
The present specification at [0013] explains that:
polyamide compositions having specific amounts of polyamide, surface-treated etchable fillers, minerals, and optional additives, form injection-molding articles that demonstrate both improved aesthetic and mechanical properties without any, or very little, glass fibers present in the polyamide composition. The synergistic combination of components of the polyamide composition improve the surface appearance of injection-molded articles, while providing improved mechanical properties without any glass fibers. It has been found that polyamide compositions including the aforementioned components, improve surface appearance as characterized by the orange peel Rating (R-value), distinctness of image (DOI), longwave, shortwave, and dullness (du), of injection-molded articles.
(emphasis added).
Gareiss similarly teaches a composition for molding containing a polyamide, ethcable filler, semi-structural mineral, and an optional additives in amounts overlapping the presently claimed ranges.
While Gareiss does not directly disclose the DOI of the composition, since each of the claimed components is present and rendered obvious by the teachings of Gareiss, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a DOI within the presently claimed range. Since the USPTO does not have 
With respect to claim 11, Gareiss differs from the present claim because it is silent as an R-value of the composition as measured by Byk Gardener Wave Scan meter.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
The present specification at [0013] explains that:
polyamide compositions having specific amounts of polyamide, surface-treated etchable fillers, minerals, and optional additives, form injection-molding articles that demonstrate both improved aesthetic and mechanical properties without any, or very little, glass fibers present in the polyamide composition. The synergistic combination of components of the polyamide composition improve the surface appearance of injection-molded articles, while providing improved mechanical properties without any glass fibers. It has been found that polyamide compositions including the aforementioned components, improve surface appearance as characterized by the orange peel Rating (R-value), distinctness of image (DOI), longwave, shortwave, and dullness (du), of injection-molded articles.
(emphasis added).
Gareiss similarly teaches a composition for molding containing a polyamide, ethcable filler, semi-structural mineral, and an optional additives in amounts overlapping the presently claimed ranges.
While Gareiss does not directly disclose the R-value of the composition, since each of the claimed components is present and rendered obvious by the teachings of Gareiss, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess an R-value within the presently claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
In this case, Gareiss teaches a composition containing each of the presently claimed components in claimed amounts, where the composition melting point and density are largely determined by the matrix polymer (polyamide).
Therefore, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition of Gareiss to have a density and a melting point within the claimed range of each.
With respect to claim 14, Gareiss at Col. 3 lines 32-50 discloses polyamides like polycaprolactam and polyhexamethylenesebacamide or copolymers thereof, but differs from the present claim because it is silent as i) the density of the composition; and ii) the distinctness of image (DOI) and an R-value of the composition as measured by Byk Gardener Wave Scan meter.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
As to i), “products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
Gareiss teaches a composition containing each of the presently claimed components in claimed amounts, where the composition density are largely determined by the matrix polymer (polyamide).  These polyamides are suitably polycaprolactam, polyhexamethyleneadipamide, or copolymers thereof.  Col. 3 lines 32-50.

As to ii), The present specification at [0013] explains that:
polyamide compositions having specific amounts of polyamide, surface-treated etchable fillers, minerals, and optional additives, form injection-molding articles that demonstrate both improved aesthetic and mechanical properties without any, or very little, glass fibers present in the polyamide composition. The synergistic combination of components of the polyamide composition improve the surface appearance of injection-molded articles, while providing improved mechanical properties without any glass fibers. It has been found that polyamide compositions including the aforementioned components, improve surface appearance as characterized by the orange peel Rating (R-value), distinctness of image (DOI), longwave, shortwave, and dullness (du), of injection-molded articles.
(emphasis added).
Gareiss similarly teaches a composition for molding containing a polyamide, ethcable filler, semi-structural mineral, and an optional additives in amounts overlapping the presently claimed ranges.
While Gareiss does not directly disclose the DOI and R-value of the composition, since each of the claimed components is present and rendered obvious by the teachings of Gareiss, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a DOI and an R-value within the presently claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
With respect to claim 18, Gareiss at abstract discloses a thermoplastic molding material prepared by mixing and post-condensing a combination of: A) from 20 to 70 weight percent of a magnesium hydroxide, B) from 0 to 70 weight percent of conventional additives and processing assistants, and C) from 10 to 80 percent by weight of a “polyamide prepolymer.”  Magnesium hydroxide (A) is surface treated with a silane.  Claim 3.  Component C) is polyamide.  Col. 3 lines 30-33, Col. 4 lines 4-6.  The composition contains 10 to 35 weight percent of a filler, such as kaolin.  Col. 2 line 66- Col. 3 line 4.  The 
Gareiss differs from the present claim because it is silent as distinctness of image (DOI) as measured by Byk Gardener Wave Scan meter and tensile strength according to ASTM D638 of the composition.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
The present specification at [0013] explains that:
polyamide compositions having specific amounts of polyamide, surface-treated etchable fillers, minerals, and optional additives, form injection-molding articles that demonstrate both improved aesthetic and mechanical properties without any, or very little, glass fibers present in the polyamide composition. The synergistic combination of components of the polyamide composition improve the surface appearance of injection-molded articles, while providing improved mechanical properties without any glass fibers. It has been found that polyamide compositions including the aforementioned components, improve surface appearance as characterized by the orange peel Rating (R-value), distinctness of image (DOI), longwave, shortwave, and dullness (du), of injection-molded articles.
(emphasis added).
Gareiss similarly teaches a composition for molding containing a polyamide, ethcable filler, semi-structural mineral, and an optional additives in amounts overlapping the presently claimed ranges.
While Gareiss does not directly disclose a DOI as measured by Byk Gardener Wave Scan meter and tensile strength of the composition, since each of the claimed components is present and rendered obvious by the teachings of Gareiss, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a DOI and 
With respect to claim 20, Gareiss at Col. 2 line 44 specifies the composition contains a nucleating agent.
With respect to claims 21 and 22, Gareiss at Col. 2 lines 4-5, 8-10 explains that the magnesium hydroxide is surface-treated with a silane compound and has a mean particle size of 0.5 to 2 µm, preferably 0.8 to 1.5 µm.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gareiss et al. (US 5412017 A) as applied to claim 1 above, and further in view of Reimann et al. (US 5081222 A).
With respect to claim 3, Gareiss at Col. 3 lines 53-55 discloses that polyamides copolymers polycaprolactam (PA6) and polyhexamethyleneadipamide (PA 6,6) are particularly preferred, but is silent as to where the copolymer comprises PA-6,6 and 2 wt% to 20 wt% of PA-6.
Gareiss incorporates by reference EP 299444 (of which Reimann is the English equivalent) to teach preparing the polyamide.  Col. 3 lines 58-61.  Reimann explains that polycaprolactam and polyhexamethyleneadipamide are known in the art for a high degree of hardness, rigidity, and resistance to distortion heat, abrasion, wear, and chemicals.  Col. 1 lines 24-30.  The reference prepares a polyamide copolymer (X3) containing 80 wt% of PA6T, 5 wt% PA6, and 15 wt% PA6,6 units, which is taught as having improved heat distortion resistance, good mechanical properties, and ease of preparation.  Abstract, Col. 3 lines 1-5, 49-51.
Given that Gareiss prefers polyamide copolymers of PA-66/PA-6 and the advantages of the copolymer taught by Reimann it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a copolyamide comprising PA-6,6 and 2 wt% to 20 wt% of PA-6 in order to improve heat distortion resistance, good mechanical properties, and ease of preparation.

Gareiss differs from the present claim because it is silent as to i) a copolymer comprising PA-6,6 and 2 wt% to 20 wt% of PA-6; and ii) distinctness of image (DOI) and an R-value of the composition as measured by Byk Gardener Wave Scan meter.
As to i), Gareiss incorporates by reference EP 299444 (of which Reimann is the English equivalent) to teach preparing the polyamide.  Col. 3 lines 58-61.  Reimann explains that polycaprolactam and polyhexamethyleneadipamide are known in the art for a high degree of hardness, rigidity, and resistance to distortion heat, abrasion, wear, and chemicals.  Col. 1 lines 24-30.  The reference prepares a polyamide copolymer (X3) containing 80 wt% of PA6T, 5 wt% PA6, and 15 wt% PA6,6 units, which is taught as having improved heat distortion resistance, good mechanical properties, and ease of preparation.  Abstract, Col. 3 lines 1-5, 49-51.
Given that Gareiss prefers polyamide copolymers of PA-66/PA-6 and the advantages of the copolymer taught by Reimann it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a copolyamide comprising PA-6,6 and 2 wt% to 20 wt% of PA-6 in order to improve heat distortion resistance, good mechanical properties, and ease of preparation.
As to ii),  where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
The present specification at [0013] explains that:
polyamide compositions having specific amounts of polyamide, surface-treated etchable fillers, minerals, and optional additives, form injection-molding articles that demonstrate both improved aesthetic and mechanical properties without any, or very little, glass fibers present in the polyamide composition. The synergistic combination of components of the polyamide composition improve the surface appearance of injection-molded articles, It has been found that polyamide compositions including the aforementioned components, improve surface appearance as characterized by the orange peel Rating (R-value), distinctness of image (DOI), longwave, shortwave, and dullness (du), of injection-molded articles.
(emphasis added).
Gareiss similarly teaches a composition for molding containing a polyamide, ethcable filler, semi-structural mineral, and an optional additives in amounts overlapping the presently claimed ranges.
While Gareiss does not directly disclose the DOI and R-value of the composition, since each of the claimed components is present and rendered obvious by the teachings of Gareiss, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a DOI and R-value within the presently claimed ranges. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gareiss et al. (US 5412017 A) as applied to claim 18 above, and further in view of Roth et al. (US 9133322 B2) and Bossennec et al. (US 2007/0270531 A1).
With respect to claim 19, Gareiss teaches including up to 40 weight percent nigrosine as organic dye, up to one weight percent of zinc stearate as lubricant, and up to one weight percent of a secondary aromatic amine as antioxidant or heat stabilizers.  Col. 2 lines 38-46, 53-57; Col. 3 lines 7-10. Gareiss differs from the present claim because it i) discloses a broader, overlapping content of nigrosine; and ii) is silent as to a substituted piperidine compound.
As to i), Roth at Col. 1 line 33-38 teaches nigrosine as a known black colorant for polyamides that has surface-modifying effects. Nigrosine is included in an amount of 0.08 to 4 percent by weight or from
0.2 to 1.5 weight percent. Col. 2 lines 63-65.
Given that Gareiss and Roth both employ nigrosine dyes or pigments with polyamides and that Roth teaches an amount of nigrosine suitable for modifying polyamides, it would have been obvious to a 
As to ii), Bossennec at abstract teaches polyamide-based compositions stabilized by including at least one stabilizer having at least one hindered amine functional group. [0018]-[0019] exemplifies the light stabilizer Nylostab S-EED of the formula:

    PNG
    media_image1.png
    162
    399
    media_image1.png
    Greyscale

in an amount of 0.05 to 0.5 weight percent. According to [004], [0009] compositions stabilized by the stabilizer retain mechanical properties as well as better dye uniformity and retention over time.
Given that Gareiss permits stabilizers and the advantages of the substituted piperidine compound taught by Bossennec, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a substituted piperidine compound within the claimed range in order to stabilize the composition such that it retains mechanical properties as well as improved dye uniformity and retention over time.

Double Patenting
Claims 1, 9, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/455268 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because
copending claim 16 discloses a polyamide composition comprising:
from 40 wt. % to 80 wt. % of a polyamide;
from 0.5 wt. % to 40 wt. % of a silane-coated magnesium hydroxide;
from 5 wt. % to 30 wt. % of glass fiber having an average diameter up to 10 microns;
less than 40 wt. % of kaolin; and
from 0.1 wt. % to 13 wt. % of additive.

Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ
619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.
In this case, the copending specification at [0008] specifies that “the composition has a R-value greater than 7 as measured by Byk Gardener Wave Scan meter.” The R-value may range from 5 to 11, which corresponds to the surface appearance (orange peel) of the composition when metal-plated and injection-molded [0080], [0075].
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a polyamide composition as claimed, given that claim 16 of ‘268 discloses a polyamide composition containing a polyamide, etchable filler, semi-structural material, and an additive in amounts overlapping the presently claimed amounts and its disclosure teaches an R-value overlapping the present claimed range to achieve a certain appearance of molded articles prepared from the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/455268 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 16 discloses a polyamide composition comprising:
from 40 wt. % to 80 wt. % of a polyamide;
from 0.5 wt. % to 40 wt. % of a silane-coated magnesium hydroxide;

less than 40 wt. % of kaolin; and
from 0.1 wt. % to 13 wt. % of additive.
Copending claim 16 differs from the present claim only because it is silent as to a distinctness of image of the composition as measured by Byk Gardner Wave Scan meter and its tensile strength.
Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.
Here, the distinctness of image (DOI) corresponds to the brilliance and gloss of the composition when metal-plated and injection-molded. [0075]-[0076]. [0079] teaches that the injection molded articles produces from the polyamide composition have a DOI of from 50 to 99.9, wherein values closer to 100 have a smoother and glossier surface. [0070] teaches a tensile strength of from 120 MPa to 150 MPa.  [0014] explains that articles prepared from the composition exhibit improved aesthetic and mechanical properties.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a polyamide composition as claimed, given that claim 16 of ‘268 discloses a polyamide composition containing a polyamide, etchable filler, semi-structural material, and an additive in amounts overlapping the presently claimed amounts and its disclosure teaches DOI and tensile strength values overlapping the present claimed ranges to improve appearance and mechanical properties of molded articles prepared from the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768